UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 WAFERGEN BIO-SYSTEMS, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: WAFERGEN BIO-SYSTEMS, INC. 7 FREMONT, CALIFORNIA 94555 To the Stockholders of WaferGen Bio-systems, Inc.: You are cordially invited to attend the annual meeting of the stockholders of WaferGen Bio-systems, Inc., a Nevada corporation (the “Company,” “we,” “us” or “our”) on December30, 2011 at 9:30 a.m. Pacific time at the W Silicon Valley Hotel at 8200 Gateway Boulevard, Newark, CA 94560. At the annual meeting, you will be asked to consider and vote on the following proposals: Elect six (6) directors to serve for a one-year term until the 2012 annual meeting of the stockholders or until their successors are duly elected and qualified; Amend the WaferGen Bio-systems, Inc., 2008 Stock Incentive Plan to increase the number of shares of the Company’s common stock that may be issued pursuant to awards thereunder from 6,500,000 shares to 14,500,000 shares and to make certain other changes in the Plan; Ratify the selection of SingerLewak LLP as the Company’s independent auditors to provide audit services to the Company for the fiscal year ending December31, 2011; and Transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. This notice of annual meeting is being mailed to stockholders of the Company on or about December6, 2011. BY ORDER OF THE BOARD OF DIRECTORS Mona Chadha Secretary WAFERGEN BIO-SYSTEMS, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON DECEMBER30, 2011 To the Stockholders of WaferGen Bio-systems, Inc.: NOTICE IS HEREBY GIVEN that the annual meeting of the stockholders of WaferGen Bio-systems, Inc., a Nevada corporation (the “Company,” “we,” “us” or “our”), will be held on December30, 2011 at 9:30 a.m. Pacific time at the W Silicon Valley Hotel at 8200 Gateway Boulevard, Newark, CA 94560, for the following purposes, as more fully described in the proxy statement accompanying this notice: Elect six (6) directors to serve for a one-year term until the 2012 annual meeting of the stockholders or until their successors are duly elected and qualified; Amend the WaferGen Bio-systems, Inc., 2008 Stock Incentive Plan to increase the number of shares of the Company’s common stock that may be issued pursuant to awards thereunder from 6,500,000 shares to 14,500,000 shares and to make certain other changes as described herein; Ratify the selection of SingerLewak LLP as the Company’s independent auditors to provide audit services to the Company for the fiscal year ending December31, 2011; and Transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on December5, 2011, are entitled to notice of, and to vote at, the annual meeting and any adjournment or postponement thereof. The stock transfer books of the Company will remain open between the record date and the date of the meeting. A list of stockholders entitled to vote at the annual meeting will be available for inspection at our principal executive offices. All stockholders are cordially invited to attend the annual meeting in person. Whether or not you plan to attend, please sign and return the enclosed proxy as promptly as possible in the envelope enclosed for your convenience. Should you receive more than one proxy because your shares are registered in different names and addresses, each proxy should be signed and returned to ensure that all of your shares will be voted. You may submit your proxy and then later decide to attend the annual meeting to vote your shares in person. Your proxy is revocable in accordance with the procedures set forth in the attached proxy statement. Sincerely, Alnoor Shivji Chairman of the Board of Directors Fremont, California December6, 2011 WAFERGEN BIO-SYSTEMS, INC. PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON DECEMBER30, 2011 CONTENTS GENERAL 1 PURPOSE OF THE ANNUAL MEETING 1 RECORD DATE 1 REVOCABILITY OF PROXIES 1 VOTING RIGHTS OF STOCKHOLDERS, QUORUM 1 REQUIRED VOTE FOR APPROVAL 2 ABSTENTIONS, BROKER “NON-VOTES” 2 COST OF SOLICITATION 2 DEADLINE FOR RECEIPT OF STOCKHOLDER PROPOSALS 2 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 4 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 11 REPORT OF THE AUDIT COMMITTEE 13 COMPENSATION OVERVIEW 14 EXECUTIVE COMPENSATION 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 23 PROPOSAL 1: ELECTION OF DIRECTORS 27 PROPOSAL 2: AMENDMENT OF THE WAFERGENBIO-SYSTEMS, INC. 2 28 PROPOSAL 3: RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS 38 DELIVERY OF ANNUAL MEETING MATERIALS 40 OTHER MATTERS 41 APPENDIX A: WAFERGEN BIO-SYSTEMS, INC. 2(AS AMENDED) A-1 General This proxy statement is furnished in connection with the solicitation by WaferGen Bio-systems, Inc. a Nevada corporation, of proxies for the annual meeting of the stockholders to be held on December30, 2011 at 9:30 a.m. Pacific time. The annual meeting will be held at the W Silicon Valley Hotel at 8200 Gateway Boulevard, Newark, CA 94560. Our principal executive offices are located at 7400 Paseo Padre Parkway, Fremont, California 94555. Our telephone number at that address is (510) 651-4450. These proxy solicitation materials are first being mailed on or about December6, 2011, to all stockholders entitled to notice of, and to vote at, the annual meeting. All materials filed by us with the Securities and Exchange Commission (“SEC”) can be obtained at the SEC Public Reference Room at treet, N.E., Washington, D.C. 20549 or through the SEC’s website at www.sec.gov. You may obtain information on the operation of the SEC’s Public Reference Room by calling 1-800-SEC-0330. Purpose of the Annual Meeting At our annual meeting, holders of our common stock will be asked to: Elect six (6) directors to serve for a one-year term until the 2012 annual meeting of the stockholders or until their successors are duly elected and qualified; Amend the WaferGen Bio-systems, Inc., 2008 Stock Incentive Plan to increase the number of shares of the Company’s common stock that may be issued pursuant to awards thereunder from 6,500,000 shares to 14,500,000 shares and to make certain other changes as described herein; Ratify the selection of SingerLewak LLP as the Company’s independent auditors to provide audit services to the Company for the fiscal year ending December31, 2011; and Transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. Record Date The close of business on December5, 2011 has been fixed as the record date for determining the holders of shares of our common stock entitled to notice of, and to vote at, the annual meeting and any adjournment or postponement thereof. Revocability of Proxies If the shares are held in the stockholder’s name, the proxy relating to such shares and given pursuant to this solicitation may be revoked by such stockholder at any time before the proxy is voted by: (1) sending written notice of revocation to our Secretary, Mona Chadha, at the address of our principal executive offices; (2) executing and delivering a proxy bearing a later date to our Secretary; or (3) attending the annual meeting and voting in person. If the shares are held in “street name,” such stockholder should follow the directions provided by such stockholder’s broker regarding how to revoke the proxy. Attendance at the annual meeting by a stockholder who has executed and delivered a valid proxy will not in and of itself constitute a revocation of the proxy. Voting Rights of Stockholders, Quorum Only stockholders of record on the record date will be entitled to vote at the annual meeting. As of the close of business on December5, 2011, we had outstanding 41,556,930 shares of our common stock. A majority of the shares of common stock entitled to vote, present in person or represented by proxy, shall constitute a quorum at the annual meeting. 1 Table of Contents Each outstanding share of our common stock on the record date is entitled to one vote on each matter to come before the annual meeting. John Harland, our Director of Finance, will act as the inspector of elections for the annual meeting, and will tabulate the stockholder votes, abstentions and broker “non-votes” at the meeting. If any stockholder is unable to attend the annual meeting, the stockholder may vote by proxy. When the proxy is returned properly completed, it will be voted as directed by the stockholder on the proxy. Stockholders are urged to specify their choices on the enclosed proxy. If a proxy is signed and returned without choices specified, in the absence of contrary instructions, the shares of our common stock represented by the proxy will be voted “FOR” the director nominees and the other proposals to be presented at the annual meeting, and will be voted in the proxy holder’s discretion as to such other matters that may properly come before the annual meeting. Required Vote for Approval For the proposal relating to the election of six (6) director nominees, each director must be elected by a majority of the votes cast by the stockholders represented in person or by proxy at the annual meeting. A “majority of the votes cast” means that the number of votes cast “FOR” a director must exceed the number of votes cast “AGAINST” that director (with broker “non-votes,” defined below, and abstentions and not counted as a vote cast with respect to that director). Our stockholders may not cumulate votes in the election of directors. All other proposals will require the affirmative vote of a majority of the votes properly cast at the annual meeting. Abstentions, Broker “Non-Votes” In counting votes on the election of directors, broker non-votes (i.e. shares held of record by a broker which are not voted because the broker has not received voting instructions from the beneficial owner of the shares and either lacks or declines to exercise authority to vote the shares in its discretion), abstentions and other shares not voted will be counted as not voted. All other proposals presented in this proxy statement will be approved if a majority of the shares present or represented at the meeting and entitled to vote on the proposal are voted in favor of such matter. In counting votes on each such matter, abstentions will be counted as voted against the matter and broker non-votes will be counted as not voted on the matter. Cost of Solicitation We will bear the entire cost of solicitation, including the preparation, assembly, printing and mailing of the proxy materials and any additional solicitation materials furnished to the stockholders. We will furnish copies of proxy materials and any other additional solicitation materials to brokerage houses, fiduciaries and custodians holding shares in their names that are beneficially owned by others so that they may forward the proxy solicitation materials to such beneficial owners. In addition, we may reimburse such persons for their costs in forwarding the proxy solicitation materials to such beneficial owners. We may supplement the original solicitation of proxies by mail or by solicitation by telephone, telegram, facsimile or other means by our directors, officers or employees. No additional compensation will be paid to these individuals for any such services. The Company also has retained Eagle Rock Proxy Advisors to assist it in the solicitation of proxies for the annual meeting. The Company has paid Eagle Rock a retainer of $3,500 for these services. Deadline for Receipt of Stockholder Proposals Requirements for Stockholder Proposals to Be Brought before an Annual Meeting. To be considered for presentation to the annual meeting of the Company’s stockholders to be held in 2012, a shareholder proposal must be received by the Company at 7400 Paseo Padre Parkway, Fremont, California 94555, Attn: President, no later than 2 Table of Contents October22, 2012 (45 days before December6, 2012, the date one year after this proxy statement). Notwithstanding the foregoing, in the event that the Company changes next year’s annual meeting date more than 30 days from the date of this year’s annual meeting (which we expect will be the case), the Company will provide in an annual, quarterly or current report the deadline for submissions of shareholder proposals to be considered for presentation to the annual meeting, so as to provide notice of such submission deadline to shareholders. This date must be a reasonable time before the Company begins to print and send its proxy materials for the 2012 meeting. Requirements for Stockholder Proposals to Be Considered for Inclusion in the Company’s Proxy Materials. Stockholder proposals submitted pursuant to Rule 14a-8 under the Exchange Act and intended to be presented at the annual meeting of the Company’s stockholders to be held in 2012, in order to be considered for inclusion in the Company’s proxy materials for that meeting, must be received by the Company no later than August8, 2012 (120 days before December6, 2012, the date one year after this proxy statement). Notwithstanding the foregoing, in the event that the Company changes next year’s annual meeting date more than 30 days from the date of this year’s annual meeting (which we expect will be the case), the Company will provide in an annual, quarterly or current report the deadline for submissions of shareholder proposals to be considered for inclusion in the Company’s proxy materials, so as to provide notice of such submission deadline to shareholders. This date must be a reasonable time before the Company begins to print and send its proxy materials for 2012. Discretionary Authority. Pursuant to Rule 14a-4 under the Exchange Act, the proxies to be solicited by our Board of Directors for the 2012 annual meeting will confer discretionary authority on the proxy holders to vote on any stockholder proposal presented at such annual meeting if we fail to receive notice of such proposal by October22, 2012 (45 days before December6, 2012, the date one year after this proxy statement). Notwithstanding the foregoing, in the event that the Company changes next year’s annual meeting date more than 30 days from the date of this year’s annual meeting (which we expect will be the case), the Company will provide in an annual, quarterly or current report the date before which shareholder proposals must be submitted so as not to confer discretionary authority on the proxy holders, so as to provide notice of such submission deadline to shareholders. This date must be a reasonable time before the Company begins to print and send its proxy materials for 2012. 3 Table of Contents DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Our bylaws provide that our Board will consist of between one and fifteen members, with the number of directors determined from time to time by our Board. The number of directors is currently set at seven (7). Our directors hold office for one-year terms until the earlier of their death, resignation or removal or until their successors have been duly elected and qualified. Any vacancies occurring in the Board between annual meetings may be filled by the vote a majority of the remaining directors. Our officers are appointed by our Board of Directors and serve at the discretion of our Board of Directors. Directors Set forth below is certain information regarding our directors: Name Age Position Alnoor Shivji 55 Chairman of the Board Robert Coradini 51 Director Dr. Robert J. Hariri 52 Director Dr. R. Dean Hautamaki 48 Director Makoto Kaneshiro 53 Director Joel Kanter 55 Director Dr. Timothy Triche 67 Director Alnoor Shivji, Chairman of the Board. Mr. Shivji is a co-founder of WaferGen and has been Chairman of the Board since October2002. Mr. Shivji also served as our Chief Executive Officer and President from April2003 until October2011. Between December2003 and July2006, he was also the Investment Director at VPSA, Inc. in Paris, France, and between October2001 and February2002, he was the President and Chief Executive Officer of Redwave Networks, Inc. From April2001 to August2001, Mr.Shivji was President of Metro Switching Division of Ciena Corp. Between August1998 and March2001, he was the Founder, President and Chief Executive Officer of Cyras Systems. He co-founded Fiberlane Communications, Inc. and was President of Fiberlane Communications (Canada), Inc. from December1996 to April1998. Mr.Shivji also co-founded Osiware, an enterprise software company sold to Infonet Services Corporation, which was later bought by BT Group plc. Currently, he is a General Partner with Global Asset Capital, a venture capital firm with which he has been associated since March2002, and has a long history advising and investing in Silicon Valley startups. Mr.Shivji has a BS degree from University of British Columbia. We believe Mr.Shivji’s qualifications to serve on our Board include that, as our co-founder, Mr.Shivji is uniquely familiar with the business, structure and history of the Company, and he also brings to the Board perspective gained as an investor and in his management roles at various companies. Robert Coradini, Director. Mr. Coradini has served as our director since October2009. He has over twenty years of experience in the healthcare industry and has focused on turnarounds, mergers & acquisitions and building global businesses. Mr.Coradini has served as a chief executive and company president for various subsidiaries of the Johnson & Johnson Company since 1996, including service as President, New Ventures of Johnson & Johnson Consumer Group of Companies from 2005 until May2009, service as World Wide President of Cardiovations/ Ethicon from 2003 until 2005, service as President of LifeScan from 2000 to 2003 and as President of Cordis Endovascular from 1997 through 1999. Mr.Coradini was also head of Business Development for Johnson & Johnson Medical Devices & Diagnostic group from 1999 through 2000. Prior to joining Johnson & Johnson, Mr.Coradini was business manager for GE Medical Systems, Inc. Mr.Coradini has his MBA with a concentration 4 Table of Contents in Finance, Marketing & International Business from Columbia University Graduate School of Business and a B.A. in Biology & Economics with High Distinctions from the University of Rochester.We believe Mr.Coradini’s qualifications to serve on our Board include the perspective and experience he has gained in management of a number of companies in the healthcare industry. Dr. Robert J. Hariri,Director. Dr. Hariri has served as our director since May2009. He has served as the chief executive officer of Celgene Cellular Therapeutics, a division of Celgene Corporation, since 2005. Prior to joining Celgene Cellular Therapeutics as president in 2002, Dr.Hariri was founder, chairman and chief scientific officer at Anthrogenesis Corporation/LIFEBANK, Inc., a privately held biomedical technology and service corporation involved in the area of human stem cell therapeutics, which was acquired by Celgene in 2002. He has also served as co-founder, vice chairman and chief scientific officer of Neurodynamics, a privately held medical device and technology corporation. Dr.Hariri has also held key academic positions at Weill Medical College of Cornell University and the Cornell University Graduate School of Medical Science, including serving as the director of the Center for Trauma Research. Dr.Hariri also sits on the boards of ImmuneRegen, Semorex and Rocket Racing, Inc., is a member of the board of visitors of the Columbia University Fu Foundation School of Engineering and Applied Sciences and the Science and Technology Council of the Columbia University College of Physicians and Surgeons, and is a member of the scientific advisory board for the Archon X Prize for Genomics, which is awarded by the X Prize Foundation. We believe Dr.Hariri’s qualifications to serve on our Board include his experience as an executive and board member of several biomedical technology companies. Dr.R. Dean Hautamaki, Director. Dr.Hautamaki has served as our director since May2007. Dr.Hautamaki is a practicing physician and since January2005 has been the Assistant Clinical Professor of Medicine at the Florida State University College of Medicine in Tallahassee, Florida. From September2003 to December2005, Dr.Hautamaki was the Chairman of the Department of Medicine at Sarasota Memorial Hospital in Sarasota, Florida. From September1997 through December2005, he was a partner at Lung Associates of Sarasota in Sarasota, Florida. Dr.Hautamaki has authored over 12 papers and presented in several conferences. We believe Dr. Hautamaki’s qualifications to serve on our Board include his expertise in the biomedical technology industry and his experience as a practicing physician. Makoto Kaneshiro, Director. Mr.Kaneshiro has served as our director since March2005. Mr.Kaneshiro is a founding member of Genetic Devices, Co., Ltd. in Japan and prior to that was the Executive Director of Overseas Investment for CSK Venture Capital Co., Ltd., where he had been since 2001. Previously, Mr.Kaneshiro was Executive Vice President of Sega.com and Sega of America. Before Sega, he was a member of the business development and corporate planning team of Sony Corporation of America. From 2003 to 2004, Mr.Kaneshiro was a member of the Board of Directors of Sega Corporation which was a publicly traded company in Japan. He holds an MBA from Yale University. We believe Mr.Kaneshiro’s qualifications to serve on our Board include his experience in investment management, his experience as a board member of other public companies, and his experience in business development roles at a number of other companies. Joel Kanter, Director. Joel Kanter has served as our director since June2007. He has been in the financial services industry for over three decades and has focused on providing equity and bridge financing to small and mid-size companies. He has served as President of Windy City, Inc., a privately held investment firm, and as the Chief Executive Officer and President of Walnut Financial Services, Inc., a publicly traded company. Mr.Kanter currently serves on the boards of directors of several public companies, including Magna-Lab, Inc., Medgenics, Inc., and Vyteris, Inc., as well as a number of private concerns. Mr.Kanter has a B.A. in Political Science and a B.A. in Psychology from Tulane University. We believe Mr.Kanter’s qualifications to serve on our Board include his extensive experience in investment management and his experience serving as an executive and board member of a number of public and private biomedical and other technology companies. 5 Table of Contents Dr.Timothy Triche, Director. Dr.Triche has served as our director since February2011. Dr.Triche also serves on our Scientific Advisory Board, which he joined in June2010. Dr.Triche serves as director of the Center of Personalized Medicine at the University of Southern California. From July1988 to July2010, Dr.Triche was the Chair of Pathology at the Children’s Hospital Los Angeles, California. Dr.Triche serves as Chairman of the Board of Directors of Genome DX and Novelix, and serves on the Board of Directors of LTC and NanoValent. Dr.Triche has an A.B. degree in physics and biology from Cornell University and an M.D. and Ph. D. in medicine from Tulane University Medical Center. We believe Dr.Triche’s qualifications to serve on our Board include his expertise in the biomedical industry and his experience in serving as a board member and an executive officer for a variety of other biomedical technology companies. Executive Officers Set forth below is certain information regarding our executive officers, as well as certain additional officers of the Company: Name Age Position Mona Chadha 51 Office of the President, Chief Operating Officer, Executive Vice President, Marketing and Business Development and Secretary Donald Huffman 65 Office of the President and Chief Financial Officer David Gelfand 67 Chief Scientific Officer Mona Chadha, Office of the President, Chief Operating Officer, Executive Vice President of Marketing and Business Development and Secretary. Ms.Chadha joined us in 2006 as Vice President, Marketing and Business Development, was promoted to Chief Operating Officer in February2010 and was appointed to theOffice of the President (jointly with Donald Huffman) in October2011. Ms.Chadha has over 18 years of experience in global product commercialization for leading biotechnology companies. From July2003 through July2006, she was the Associate Director of Technology Marketing at Nektar Therapeutics, where she led the company’s repositioning and branding efforts and co-marketing of inhaled insulin. She spent nine years with Applied Bio-systems Group (Applera Corporation), from 1993 through 2001, in multiple top tier jobs, including Product Manager, Senior Product Manager and Product Line Manager. Before joining Applied Bio-systems, she was with CLONTECH Laboratories, Inc. during 1992 and 1993 as product manager and worked between 1988 and 1992 at Pharmacia LKB Biotechnology, Inc. as a Technical Specialist and Marketing Applications Specialist. She holds a double Masters degree in Cell Biology and Anatomy from Columbia University and a Masters degree in Microbiology from G.B. Pant University, India. She also completed the Executive Strategic Marketing Certificate Program at Stanford University. Donald Huffman, Office of the President and Chief Financial Officer. Mr.Huffman has served as our Chief Financial Officer since September2010 and was appointed to theOffice of the President (jointly with Mona Chadha) in October2011. Mr. Huffman brings more than 30 years of corporate development and senior financial management experience to WaferGen. Prior to joining us, Mr. Huffman served from October2008 until September2010 as the chief financial officer of Asante Solutions, Inc., a late stage start-up medical device company. From July2006 to October2008, he served as chief financial officer of Guava Technologies, Inc. (now a unit of Merck), a medical technology company with domestic and international operations. From October2004 to July2006, he served as chief financial officer and principal of Sanderling Ventures, a $900 million biomedical venture capital firm. He also served as chief financial officer of EndoSonics Corporation (now Volcano Corporation) from 1995 to 1998, a manufacturer of medical devices for cardiology, where he assisted in completing a successful follow-on public offering; the acquisition of another public device company to broaden the product line; 6 Table of Contents and the IPO spinoff of a subsidiary. Mr. Huffman received his B.S. from Pennsylvania State University and his M.B.A. in Finance and Accounting from the State University of New York at Buffalo. He also completed the Financial Management Program at the Stanford University Graduate School of Business. David Gelfand, Chief Scientific Officer. Dr.Gelfand joined us in 2007 as Chief Scientific Officer. Between October2005 and August2006, Dr.Gelfand worked as a consultant in the fields of molecular diagnostics, nucleic acid amplification, DNA sequencing and genotyping. From December1991 to October2005, Dr.Gelfand worked for Roche Molecular Systems, Inc., performing in vitro molecular diagnostics tests, discovery research and development for molecular research reagents. While at Roche Molecular Systems, Inc., Dr.Gelfand was vice president of the discovery research division and a director of the program in core research where he was also recognized for his leading role in the emergence and evolution of automated DNA sequencing, real-time PCR and TaqMan detection. He received his Ph.D. in Biology from University of California, San Diego. Dr.Gelfand is one of the pioneers of PCR having helped develop the technique while at Cetus Corporation in the 1980s. Dr.Gelfand holds 59 issued U.S. patents and in 1990, was the recipient of the US Distinguished Inventor Award for Taq DNA Polymerase. There are no family relationships among our directors and executive officers. None of our above-listed executive officers and directors has been convicted in any criminal proceeding during the past five years or has been a party to any judicial or administrative proceeding during the past five years that resulted in a judgment, decree or final order enjoining him or her from future violations of, or prohibiting activities subject to, federal or state securities laws or a finding of any violation of federal of state securities laws or commodities laws. Similarly, no bankruptcy petitions have been filed by or against any business or property of any of our directors or executive officers, nor has a bankruptcy petition been filed against a partnership or business association in which these persons were general partners or executive officers. Director Independence We are not currently listed on any national securities exchange that has a requirement that the Board of Directors be independent. However, in evaluating the independence of its members and the composition of the committees of the Board of Directors, the Board utilizes the definition of “independence” as that term is defined by SEC rules. Our Board of Directors believes that Messrs. Coradini, Kaneshiro and Kanter and Drs. Hariri, Hautamaki and Triche qualify as “independent” directors as that term is defined by SEC rules. Meetings and Committees of the Board of Directors For the year 2010, the Board of Directors met eight times. Dr. Robert Hariri, who is not standing for re-election, attended five of these meetings. Each of the remaining directors attended at least 75% of the aggregate of the total number of meetings of the Board of Directors held during the period for which he or she was a director. The Board of Directors also acted by unanimous written consent on several other occasions during the year. During the year 2010, we had four standing committees of the Board of Directors: the Audit Committee, the Nominating and Corporate Governance Committee, the Compensation Committee and the Clinical Development Committee. 7 Table of Contents Audit Committee Our Audit Committee is authorized by the Board of Directors to, without limitation: approve the firm to be engaged as our independent registered public accounting firm for the next fiscal year; review with our independent registered public accounting firm the scope and results of their audit and any related management letter; consult with our independent registered public accounting firm and our management with regard to our accounting methods and adequacy of our internal controls over financial reporting; approve the professional services rendered by our independent registered public accounting firm; review the independence, management consulting services and fees of our independent registered public accounting firm; inquire about significant risks or exposures and methods to minimize such risk; ensure effective use of audit resources; and prepare and supervise the SEC reporting requirements. Our Board of Directors has adopted an Audit Committee Charter, a copy of which is on our website, www.wafergen.com. Our Audit Committee currently consists of Dr.Hautamaki and Mr.Kanter (Chairman). In addition, our Board of Directors has concluded that Mr.Kanter meets the definition of “audit committee financial expert” as such term is defined by SEC rules. The Audit Committee met eleven times during 2010. The Audit Committee also acted by unanimous written consent on one occasion during 2010. Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee of the Board of Directors is appointed by the Board (i) to oversee the selection of new directors, (ii) to oversee the function of the Board in its committees and (iii) to evaluate the Board’s performance as well as the relationship between the Board and our management. Our Board of Directors has adopted a Nominating and Corporate Governance Committee Charter, a copy of which is available on our website. The Nominating and Corporate Governance Committee considers several factors in evaluating candidates for nomination to the Board of Directors, including the candidate’s knowledge of the Company and its business, the candidate’s business experience and credentials, and whether the candidate would represent the interests of all our stockholders as opposed to a specific group of stockholders. Our Board of Directors has adopted a Nominating and Corporate Governance Committee Charter, a copy of which is on our website, www.wafergen.com. The Nominating and Corporate Governance Committee currently consists of Mr.Coradini (Chairman), Dr.Hariri, Dr.Hautamaki, Mr.Kaneshiro and Mr.Kanter. Compensation Committee Our Compensation Committee assists our Board of Directors in discharging its responsibilities relating to compensation of our executive officers and directors. Our Compensation Committee, among other things, (i)reviews and approves our compensation programs and arrangements, (ii) determines the objectives of our executive officer compensation programs, (iii) ensures appropriate corporate performance measures and goals regarding executive officer compensation are set and determine the extent to which they are achieved and any related compensation earned and (iv) monitors the administration of our incentive-compensation plans and equity-based plans as in effect and as adopted from time to time by the Board. Our Board of Directors has adopted a Compensation Committee Charter, a copy of which is available on our website, www.wafergen.com. The Compensation Committee currently consists of Mr.Coradini, Dr.Hariri, Mr.Kaneshiro and Mr.Kanter (Chairman). The Compensation Committee met five times during 2010. The Compensation Committee also acted by unanimous written consent on two occasions during 2010. Clinical Development Committee Our Clinical Development Committee provides our Board of Directors with guidance on areas of clinical drug development and diagnostics that may be applicable to our SmartChip System. The Clinical Development Committee currently consists of Dr.Hautamaki (Chairman). 8 Table of Contents Nomination of Directors The Company does not have a formal policy with respect to its consideration of Board of Directors nominees recommended by stockholders of the Company. However, the Board of Directors will consider candidates recommended by stockholders on a case-by-case basis. A stockholder who desires to recommend a candidate for nomination to the Board of Directors to be considered for inclusion in the proxy statement relating to the Company’s annual meeting of stockholders to be held in 2012 should do so in writing to the Company at 7400 Paseo Padre Parkway, Fremont, California 94555, Attn: President. Code of Ethics The Company’s Board of Directors has adopted a Code of Business Conduct and Ethics that applies to, among other persons, the Company’s Office of the President (our principal executive officers) and our Chief Financial Officer (our principal financial and accounting officer), as well as persons performing similar functions. As adopted, our Code of Business Conduct and Ethics set forth written standards that are designed to deter wrongdoing and promote: honest and ethical conduct, including the avoidance of actual or apparent conflicts of interest between personal and professional relationships; full, fair, accurate, timely, and understandable disclosure in report and document that we file with, or submit to, the Security and Exchange Commission and in other public communications made by us; compliance with applicable government laws, rules and regulations; the prompt internal reporting of violations of Code of Business Conduct and Ethics to an appropriate person or persons identified in the Code of Business Conduct and Ethics; and accountability for adherence to the Code of Business Conduct and Ethics. Our Code of Business Conduct and Ethics requires, among other things, that all of the Company’s personnel shall be accorded full access to our Chief Compliance Officer with respect to any matter which may arise relating to the Code of Business Conduct and Ethics.Further, all of the Company’s personnel are to be accorded full access to the Company’s Board of Directors if any such matter involves an alleged breach of the Code of Business Conduct and Ethics by our president, secretary, and chief financial officer. In addition, our Code of Business Conduct and Ethics emphasizes that all employees, and particularly managers and/or supervisors, have a responsibility for maintaining financial integrity within the Company, consistent with generally accepted accounting principles and federal, provincial and state security laws.Any employee who becomes aware of any incident involving financial or accounting manipulation or other irregularities, whether by witnessing the incident or being told of it, must report it to his or her immediate supervisor or to the Company’s president, secretary, or chief financial officer.If the incident involves an alleged breach of the Code of Business Conduct and Ethics by the president, secretary, or chief financial officer, the incident must be reported to the Audit Committee.Any failure to report such inappropriate or irregular conduct of other is to be treated as a severe disciplinary matter.It is against the Company policy to retaliate against any individual who reports in good faith the violation or potential violation of the Company’s Code of Business Conduct and Ethics by another. Our Code of Business Conduct and Ethics is available on our website, www.wafergen.com. 9 Table of Contents Process for Stockholders to Send Information to the Board of Directors It is the policy of our Board of Directors to encourage all forms of information to be provided to the Board of Directors and/or its members by our stockholders. All such communications shall be in written form, addressed to the Board of Directors or to one or more individual members of the Board of Directors, and sent care of our Secretary, Mona Chadha, at the address of our principal executive offices or via fax to (510) 651-4599. Our President shall promptly provide all such stockholder communications to the applicable member(s) of our Board of Directors or the entire Board of Directors, as requested in the stockholder communications. Policy Regarding Board Member Attendance at Annual Meetings The policy of our Board of Directors with regard to attendance by members of the Board of Directors at annual meetings is not to require attendance at such annual meetings, but Board members are free to attend if they choose to do so. 10 Table of Contents CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Private Placements of Securities June2009 Private Placement On June16, 2009, August21, 2009 and August31, 2009, the Company sold in a private placement 5,009,000 units consisting of an aggregate of 5,009,000 shares its common stock and five-year warrants to purchase an aggregate of up to 1,502,700 shares of its common stock with an exercise price of $2.00 per share. Under certain circumstances, the warrants will be exercisable using cashless exercise. The purchase price for the units was $1.25 per unit, or $6,261,250 in the aggregate. Under registration rights agreements entered in connection with the sale of the units, the purchasers are entitled “piggyback” registration rights. The purchasers included Alnoor Shivji (our Chairman and, at the time of the purchase, also our President and Chief Executive Officer), Robert Coradini (now a member of our Board of Directors), Dr. Robert Hariri (a member of our Board of Directors), and certain other investors that participated in the Company’s previous private placements. Messrs. Shivji and Coradini and Dr. Hariri purchased 800,000, 100,000 and 100,000 units, respectively (for an aggregate purchase price of $1,000,000, $125,000 and $125,000, respectively). Messrs. Shivji and Coradini and Dr. Hariri each participated in the private placement on substantially the same terms as the other purchasers. December2009 Private Placement On December23, 2009, December30, 2009 and January6, 2010, the Company sold in a private placement 3,390,335 units consisting of an aggregate of 3,390,335 shares its common stock and five-year warrants to purchase an aggregate of up to 847,585 shares of its common stock with an exercise price of $2.50 per share. Under certain circumstances, the warrants are exercisable using cashless exercise. The purchase price for the units was $1.50 per unit, or $5,085,500 in the aggregate. The purchasers included the Jameel Shivji Irrevocable Trust, the Shivji Children’s Trust fbo Zahra Shivji and the Shivji Children’s Trust fbo Suraya Shivji (each, a “Shivji Children’s Trust”) and The Shivji Family Trust (together with the Shivji Children’s Trusts, the “Shivji Trusts”) (all of which are affiliates of Alnoor Shivji, our Chairman and, at the timeof the purchase, also our President and Chief Executive Officer), Cojack Investment Opportunities, LLC (“Cojack”) (which is an affiliate of Dr. Raymond Dean Hautamaki, a member of our Board of Directors), and certain other investors that participated in our previous private placements. The Shivji Trusts and Cojack purchased 116,666, and 20,000 units, respectively, for an aggregate purchase price of $175,000, and $30,000, respectively. The Shivji Trusts and Cojack each participated in the private placement on substantially the same terms as the other purchasers. July2010 Registered Direct Offering On July7, 2010, the Company closed a registered direct offering by entering into a securities purchase agreement with certain investors. Pursuant to the terms of the securities purchase agreement, the Company sold an aggregate of 6,001,667 shares of our common stock and warrants to purchase a total of 3,000,830 shares of our common stock to such investors for gross proceeds of $7,202,000 on July7, 2010. The common stock and warrants were sold in units, with each unit consisting of one share of common stock and a warrant to purchase 50% of a share of common stock. The purchase price per unit was $1.20. Subject to certain ownership limitations, the warrants were exercisable immediately at an exercise price of $1.55 per share. The warrants expire on July7, 2015, five years after the issuance date, and under certain circumstances are exercisable using cashless exercise. The number of shares 11 Table of Contents issuable upon exercise of the warrants and the exercise price of the warrants are adjustable in the event of stock splits, combinations and reclassifications, but not in the event of the issuance by us of additional securities. The investors included (i) The Shivji Family Trust (which is an affiliate of Alnoor Shivji, our Chairman and, at the timeof the purchase, also our President and Chief Executive Officer), which purchased 833,334 units in the offering for $1,000,001, (ii) Robert Coradini, a member of our Board of Directors, who purchased 125,000 units in the offering for $150,000, (iii) Dr. Robert Hariri, a member of our Board of Directors, who purchased 40,000 units in the offering for $48,000, (iv) Nadine Smith, a member of our Board of Directors at the time of the purchase, who purchased 166,667 units in the offering for $200,000, and (v) Cojack (which is an affiliate of Dr. Raymond Dean Hautamaki, a member of our Board of Directors), which purchased 100,000 units in the offering for $120,000. The Shivji Family Trust, Mr. Coradini, Dr. Hariri, Ms. Smith and Cojack each participated in the registered direct offering on substantially the same terms as the other investors. May2011 Private Placement On May27, 2011, the Company sold 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock, Convertible Promissory Notes in the principal amount of $15,275,000 convertible at $0.57 per share and warrants to purchase an aggregate of up to 56,173,248 shares of our common stock in a private placement for an aggregate purchase price of $30,550,000. Subject to certain ownership limitations, the warrants were exercisable immediately at an exercise price of $0.62 per share. The warrants expire on May27, 2016, five years after the issuance date, and under certain circumstances are exercisable using cashless exercise.Under registration rights agreements entered in connection with the sale of the units, the purchasers are entitled “piggyback” registration rights. The purchasers included the The Shivji Family Trust (an affiliate of Alnoor Shivji, our Chairman and, at the timeof the purchase, also our President and Chief Executive Officer), Joel Kanter, a member of our Board of Directors, The Kanter Family Foundation (“The Kanter Foundation,” which is an affiliate of Joel Kanter, a member of our Board of Directors) and Robert Coradini, a member of our Board of Directors. The Shivji Family Trust purchased 38,461.54 shares of SeriesA-1 Convertible Preferred Stock, a Convertible Promissory Note in the principal amount of $200,000 and warrants to purchase an aggregate of up to 735,493 shares of common stock for an aggregate purchase price of $400,000. Joel Kanter purchased 9,615.38 shares of SeriesA-1 Convertible Preferred Stock, a Convertible Promissory Note in the principal amount of $50,000 and warrants to purchase an aggregate of up to 183,873 shares of common stock for an aggregate purchase price of $100,000. The Kanter Foundation purchased 4,807.69 shares of SeriesA-1 Convertible Preferred Stock, a Convertible Promissory Note in the principal amount of $25,000 and warrants to purchase an aggregate of up to 91,937 shares of common stock for an aggregate purchase price of $50,000. Robert Coradini purchased 24,037.46 shares of SeriesA-1 Convertible Preferred Stock, a Convertible Promissory Note in the principal amount of $125,000 and warrants to purchase an aggregate of up to 459,683 shares of common stock for an aggregate purchase price of $250,000. The Shivji Family Trust, Joel Kanter, The Kanter Foundation and Robert Coradini each participated in the private placement on substantially the same terms as the other purchasers. Compensation Arrangements See “Executive Compensation” below for information about employment agreements and other compensation arrangements between the Company and its executive officers and directors. 12 Table of Contents REPORT OF THE AUDIT COMMITTEE The Audit Committee hereby reports as follows: The Audit Committee has reviewed and discussed the audited consolidated financial statements with the Company’s management. The Audit Committee has discussed with Rowbotham & Company LLP the matters required to be discussed by Statement on Auditing Standards No. 61, as amended. The Audit Committee has received the written disclosures and the letter from Rowbotham & Company LLP required by Independence Standards Board Standard No. 1 (Independence Discussions with Audit Committees), and has discussed with Rowbotham & Company LLP their independence from the Company. Based on the reviews and discussions referred to in paragraphs (1) through (3) above, the Audit Committee recommended to the Company’s Board of Directors that the audited consolidated financial statements be included in the Company’s annual report on Form 10-K for the fiscal year ended December31, 2010, that was filed with the Securities and Exchange Commission on March31, 2011. Submitted by the Audit Committee of the Board of Directors for the fiscal year ended December31,2010: Joel Kanter Dr. R. Dean Hautamaki 13 Table of Contents COMPENSATION OVERVIEW This compensation overview discusses the material elements of the compensation awarded to, earned by or paid to our executive officers and the Compensation Committee’s role in the design and administration of these programs and policies in making specific compensation decisions for our executive officers, including officers who are considered to be Named Executive Officers (as defined below). Overall Compensation Strategy The primary objective of our executive compensation strategy is to attract talented executives to our management team and to align management activities with the creation of long-term value for our stockholders. To achieve this goal, we utilize data from third-party sources and compensation specialists to enhance our compensation plans in order to encourage and reward employees for financial, personal and operating performance and leadership excellence. Elements of Compensation Elements of compensation for our Named Executive Officers and other key executives consist of (i)annual base salary, (ii)annual cash bonus based on achievement of corporate goals and personal performance, (iii)stock-based compensation to align executive goals with stockholder value based on impact to the Company and personal performance and (iv)severance benefits. We have employment agreements with Mona Chadha and Donald Huffman detailing some of these compensation elements. These agreements are described below under “Employment Agreements.” General Discussion of Executive Compensation In deciding on the type and amount of compensation for each Named Executive Officer, we focus on the market value of the role and current pay of the individual.We combine the compensation elements for each Named Executive Officer in a manner we believe optimizes each Named Executive Officer’s contribution to the Company. Equity awards are a particularly important component of our compensation mix because they align the interests of our employees with those of our stockholders and allow us to conserve cash for other uses. To assist us in determining the appropriate level of compensation for each Named Executive Officer, the Compensation Committee completed a compensation study in June2010. As part of the study, the Compensation Committee reviewed and compared our executive officers’ base salary, total cash compensation, short-term annual incentives and long-term incentives against industry data related to executive compensation in similarly-sized organizations, including organizations located in Northern California. In gathering this information, the Compensation Committee utilized compensation survey reports fromORC Worldwide, Mercer Consulting, Presidio Pay Advisors, Radford Associates, Salary.com and Ernst & Young (jointly, the “Compensation Surveys”) on executive and employee compensation. The data was compiled to show base and total cash compensation as well as median bonus targets as a percentage of base salary for each position. In addition, in connection with the compensation study, the Compensation Committee and the Board of Directors adopted equity grant guidelines that form the baseline for the amount of awards granted to our employees based on title or employee level, including our executive officers. In developing these guidelines, the Compensation Committee utilized the Compensation Surveys to determine an appropriate and competitive award value. The intended award value was then split between stock options and restricted stock units. We believe this mix of equity aligns with the interests of stockholders and encourages both stock price growth and retention. The majority of equity compensation is delivered in stock options, which have no intrinsic value unless the stock price appreciates. 14 Table of Contents Awards of restricted stock units foster equity ownership and encourage retention. Restricted stock units also require fewer shares than an equivalent grant value in stock options. Further, as part to the compensation study, the Compensation Committee considered the terms of a formal annual cash incentive plan for executive officers. Under such a plan, executive officers may be entitled to receive additional annual cash payments if targeted individual and/or company goals identified by the Compensation Committee are achieved. The Compensation Committee engaged WNB Consulting LLC, an independent compensation consulting firm, to assist the Compensation Committee in connection with the compensation study completed in June2010. All of our compensation consultant’s work was done at the direction of or on behalf of the Compensation Committee, and the decision to engage the compensation consultant was not made or recommended by management. The Compensation Committee has the final decision-making authority with respect to all elements of executive officer compensation. 15 Table of Contents EXECUTIVE COMPENSATION The following table summarizes all compensation recorded by us in each of fiscal year 2010 and 2009 for our principal executive officer and our two most highly compensated executive officers other than our principal executive officer, each of whom was serving as an executive officer at the end of fiscal year 2010. Such officers are referred to herein as our “Named Executive Officers.” Name and Principal Position Fiscal Year Salary Bonus Option Awards(3) AllOther Compensation Total Alnoor Shivji $ $
